                                                                53rd at Third
                                                                885 Third Avenue
                                                                New York, New York 10022-4834
                                                                Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
                                                                Chicago         Paris

October 30, 2018                                                Dubai           Riyadh
                                                                Düsseldorf      Rome
                                                                Frankfurt       San Diego
                                                                Hamburg         San Francisco
VIA ECF                                                         Hong Kong       Seoul
                                                                Houston         Shanghai
                                                                London          Silicon Valley
Hon. Judith C. McCarthy                                         Los Angeles     Singapore
United States Magistrate Judge                                  Madrid          Tokyo
Southern District of New York                                   Milan           Washington, D.C.

300 Quarropas Street
White Plains, New York 10601-4150

Re:    National Association for the Advancement of Colored People,
       Spring Valley Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Judge McCarthy:

       We write on behalf of Plaintiffs in the above referenced action and in response to Yehuda
Oshry’s October 29, 2018 letter to the Court. (Dkt. 173.) We respectfully request the Court to
grant Plaintiffs’ October 25, 2018 motion to compel non-party Mr. Oshry to produce documents
and provide testimony pursuant to subpoenas duces tecum and ad testificandum. (Dkt. 171.)

       A.      Mr. Oshry Was Properly Served

        Mr. Oshry’s counsel stated that Mr. Oshry “was not personally served with any
Subpoena.” (Dkt. 173 at p. 1.) As demonstrated by the process server’s affidavit submitted with
Plaintiffs’ motion, that is incorrect. (Dkt. 171-3.) Mr. Oshry evaded service for weeks, but the
process server personally served Mr. Oshry (on his eleventh attempt) at his home on October 9,
2018 at 4:15 p.m. Id. at p. 2.

        As detailed in Plaintiffs’ October 25, 2018 motion to compel compliance, Plaintiffs’
counsel also sent Mr. Oshry two letters via FedEx, tried calling numerous phone numbers for Mr.
Oshry, and left a voicemail for Mr. Oshry on his voicemail inbox at the yeshiva. (Dkt. 171 at p.
2.) Mr. Oshry’s denials that he was served, and suggestions that he was “uncertain” or
“confus[ed]” about his compliance with the subpoenas are unavailing. (Dkt. 173 at p. 2; see
also, e.g., Tube City IMS, LLC v. Anza Cap. Partners, LLC, 2017 WL 6361746 at *2 (S.D.N.Y.
Nov. 14, 2014) (finding that the Second Circuit does not require personal service, and alternate
forms of service may be used, particularly where individuals are evading service); see also Beare
v. Millington, 2010 WL 234771, at *4 (E.D.N.Y. Jan. 13, 2010) (approving service of subpoena
by certified mail and affixing to a door after three attempts to serve personally).) This is
particularly so given that Mr. Oshry reached out to counsel to represent him, and filed a letter
with this Court less than 24 hours after Plaintiffs’ counsel filed the motion to compel compliance
October 30, 2018
Page 2




and before Mr. Oshry even received notice of Plaintiffs’ motion by FedEx. (See Dkt. 172; see
also Dkt. 171; see also, Ex. A, (Oct. 29, 2018 FedEx confirmation).)

          B.       Mr. Oshry Possesses Material, Relevant, Discoverable Information

        Mr. Oshry also challenges Plaintiffs’ motion to compel by claiming, without support, that
Plaintiffs are engaged in a fishing expedition. (Dkt. 173 at p. 2.) To the contrary, as discussed in
Plaintiffs’ motion to compel, discovery in this case indicates that Mr. Oshry is responsible for
selecting the white, Orthodox slate of candidates to run for the Board of the East Ramapo Central
School District. The issue of slating is critical to Plaintiffs’ claims. United States v. City of
Euclid, 580 F. Supp. 2d 584, 608 (N.D. Ohio 2008).

        Mr. Oshry also claims that Plaintiffs’ subpoenas implicate a “recognized religious
privilege.” (Dkt. 173 at p. 2.) They do not. As an initial matter, there is no federally recognized
“religious privilege,” nor does the case cited by Mr. Oshry indicate that there is such a privilege.
In Re Six Grand Jury Witnesses, 979 F.2d 939, 943 (2d Cir. 1992) (discussing the attorney-client
privilege). Moreover, the subpoenas served on Mr. Oshry do not seek information regarding his
religious beliefs, nor does his October 29 letter explain how requests relating to Mr. Oshry’s
slating activities and knowledge regarding the Board candidates and elections implicate any
protectable interest.

                                               ***
       For the above stated reasons, Plaintiffs respectfully request that the Court issue an order
compelling Mr. Oshry to comply with the subpoenas duces tecum and ad testificandum served
upon him. If the Court determines a pre-motion conference would be beneficial, Plaintiffs are
available to discuss these issues at the currently scheduled hearing on November 5, 2018.

                                             Respectfully submitted,


                                              /s/ Claudia T. Salomon
                                              Claudia T. Salomon

cc: All Counsel of Record via ECF
